Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT FOR THE
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
STEVEN HERNANDEZ, JR., )
Plaintiff, 5
Vv. Cause No:
BCS FINANCIAL CORPORATION,
Defendant. JURY TRIAL DEMANDED
COMPLAINT AT LAW

 

NOW COMES the Plaintiff, STEVEN HERNANDEZ, JR., by and through his attorneys,
KENT M. LUCACCIONI, LTD., and complaining of the Defendant, BCS FINANCIAL
CORPORATION, states as follows:

NATURE OF ACTION

1. This case arises out of the unlawful discrimination perpetrated by the Defendant BCS
FINANCIAL COROPRATION (hereinafter “BCS”) in terminating Plaintiff STEVEN
HERNANDEZ, JR. (hereinafter “HERNANDEZ’’) from his position as a Web Developer based upon
his disability of multiple sclerosis (hereinafter “MS”).

2. This action is brought pursuant to the Americans with Disabilities Act of 1990
(commonly known and referred to hereinafter as the “ADA”), 42 U.S.C. § 12101, et seq. for BCS’
unlawful employment practices on the basis of disability; Defendant BCS intentionally terminated
and discharged HERNANDEZ from his employment with BCS because of his MS disability, in
violation of HERNANDEZ’S federally protected rights.

THE PARTIES

3. At all time relevant hereto, Plaintiff HERNANDEZ is and was a citizen and resident
of the Unites States of America and State of Illinois, and at the time of the events alleged herein was
a citizen and resident of the United States of America and the City of Chicago, County of Cook, and

State of Illinois.
Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 2 of 6 PagelD #:1

4. HERNANDEZ is a qualified individual with a disability within the meaning of the
ADA, in that he suffers from MS and receives medical care, therapies, infusions and other
prescriptions for his disability, but could otherwise perform all of the essential functions of the Web
Developer position that he was hired to perform for the Defendant BCS.

Sz At all times relevant hereto, Defendant BCS was incorporated in the State of
Delaware, does and has done business in the County of DuPage and State of Illinois, and has
continuously had and does have at least 15 employees.

6. At all relevant times, Defendant BCS has continuously been engaged in an industry
affecting commerce within the meaning of the ADA, 42 U.S.C. § 12111(5)(A) and 42 U.S.C. §
12117(a), which incorporates by reference Title VII, 42 U.S.C. § 2000e-5, et seg.

7. Defendant BCS is an employer within the meaning of the ADA.

JURISDICTION AND VENUE
8. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331.
9. The employment practices alleged herein to be unlawful were committed in the

County of DuPage and State of Illinois where a substantial part of the events giving rise to the claim
occurred and consequently venue in this judicial district is proper pursuant to 28 U.S.C. §
1391(b)(2).
PROCEDURAL REQUIREMENTS

10. On October 27, 2017, HERNANDEZ filed an intake questionnaire with the Equal
Employment Opportunity Commission (“EEOC”) in Chicago, Illinois. A charge of discrimination
was subsequently filed on January 17, 2018, within three hundred (300) days after the occurrence
of the unlawful employment practices alleged herein.

11. On May 31, 2019, the EEOC determined in a written finding that BCS had
discriminated against HERNANDEZ based upon his disability by discharging him in violation of
the ADA and invited BCS to participate in conciliation; BCS refused to participate in the

conciliation process.
Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 3 of 6 PagelD #:1

12. On August 28, 2019, the EEOC issued HERNANDEZ a Notice of Right to Sue letter,
informing HERNANDEZ that he could file an action under the ADA.

13. HERNANDEZ filed the complaint in this case within ninety (90) days after the date
on which HERNANDEZ received the Notice of Right to Sue.

14. —_ All jurisdictional prerequisites to the institution of this lawsuit have been fulfilled,
and HERNANDEZ has exhausted his administrative remedies as required by law.

ALLEGATIONS IN SUPPORT OF THE ACTION

15. © HERNANDEZ was hired by BCS on May 20, 2015 as a Web Developer and assigned
to report to Danute “Donna” Miller (hereinafter “Miller”).

16. | HERNANDEZ capably and satisfactorily performed all of his employment duties and
his performance was generally acceptable.

17. _—— At the time of his hiring, HERNANDEZ had not been diagnosed with MS and was
capable of performing and performed all tasks requested of him as a Web Developer; for his 2015
employment review completed in late March 2016, Miller gave him a rating of 3.23/5.00 and noted
that he had “exceeded expectations”.

18. = In March 2017, HERNANDEZ was hospitalized and diagnosed with MS.

19. In March 2017, HERNANDEZ advised Miller that he has been diagnosed with MS
and, upon information and belief, Miller shortly thereafter advised her superiors and those with
authority to hire and terminate employees that HERNANDEZ had been diagnosed with MS.

20. | BCS works closely with the health insurance industry, has done so for over seventy
(70) years, and was and is intimately knowledgeable regarding the significant health care and health
insurance expenses associated with individuals that suffer from MS, including medical care,

therapies, infusions and other prescriptions; BCS provided health insurance to HERNANDEZ.
Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 4 of 6 PagelD #:1

21. | Notwithstanding the health care and health care expenses that BCS knew it was going
to incur relative to HERNANDEZ for health insurance premiums and/or otherwise, BCS was
financially capable of paying those expenses without undue hardship to the operations of its
business.

22. Shortly after BCS, including those with the authority to hire and terminate employees,
became aware that HERNANDEZ had been diagnosed with MS, HERNANDEZ underwent his
yearly employment review for 2016 in late March 2017 and was given an employment rating of
2.75/5.00 by Miller (“Needs Development”) on March 28, 2017 which was .25 points below the
3.00/5.00 “Meets Expectations” employee rating.

23. | The employment rating was a illegitimate pretext designed to establish an allegedly
legitimate basis to terminate HERNANDEZ from employment when the actual reason for his
termination was his MS disability.

24. | When HERNANDEZ was presented with his 2016 yearly employment review in late
March 2017, no mention whatsoever was made by Miller or any other individual that his position
as Web Developer was going to be eliminated or that he would be terminated from his employment.

25. On May 9, 2017, HERNANDEZ was asked to meet with Richard Behrens (VP of
IT) and Carrie Nutley (Human Resources) and was then terminated from his employment as a Web
Developer; at the meeting, HERNANDEZ was presented with a “Settlement Agreement and
Release” which required him to waive all legal rights he had under the ADA and other legal
protections in exchange for a severance payment of $5,000.00 less applicable withholdings.

26. HERNANDEZ did not sign the “Settlement Agreement and Release.”

27. At all times relevant hereto, HERNANDEZ was able to perform the essential
functions of the Web Developer position, or a more advanced position with some training, with or

without reasonable accommodation.
Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 5 of 6 PagelD #:1

28. — Atall time relevant hereto, Defendant BCS had notice op HERNANDEZ’S disability
of MS and intentionally chose to terminate his position based upon that disability, the health care and
health insurance expenses associated with it and the prospect of the need for future reasonable
accommodations.

29. Theacts alleged above constitute unlawful employment practices in violation of ADA
Section 102(a), 102(b)(1), 102(b)(2) and 102(b)(5)(B), 42 U.S.C. § 12112(a), (b)(1), (b)(2) and
(b)(5)(B).

30. Defendant BCS’ employment practices, as alleged above, deprived HERNANDEZ
of equal employment opportunities, otherwise adversely affected his status as an employee, and were
motivated by HERNANDEZ’S disability.

31. Defendant BCS engaged in the above-described conduct against HERNANDEZ with
malice and in reckless disregard of HERNANDEZ’S federally protected rights.

WHEREFORE Plaintiff STEVEN HERNANDEZ, JR. respectfully requests entry of
judgment against the Defendant BCS FINANCIAL CORPORATION which includes (1) economic
damages in the form of lost back pay, front pay, lost fringe benefits and other pecuniary losses,
together with interest as permitted by law; (2) compensatory damages for mental pain and anguish
in amounts to be proved at trial; (3) attorneys' fees and costs of this action; (4) punitive damages in
an amount to be proven at trial; (5) other affirmative relief necessary to eradicate the effect of
Defendant's unlawful employment practices; and (6) such other and further reliefas this Court deems

necessary and proper.
Case: 1:19-cv-07661 Document #: 1 Filed: 11/20/19 Page 6 of 6 PagelD #:1

DEMAND FOR JURY TRIAL
Plaintiff STEVEN HERNANDEZ, JR. requests a trial by jury on all the issues raised by the

Complaint.

Respectfully submitted,
KENT M. LUCACCIONI, LTD.

/s/Kent M. Lucaccioni

Kent M. Lucaccioni

(ARDC No. 6197689)
Vincent B. Browne

(ARDC No. 6242593)

Kent M. Lucaccioni, Ltd.

20 South Clark Street, Suite 1700
Chicago, Illinois 60603

T: 312-425-0401

F: 312-263-0128

Emails: team@kmlltdlaw.com

kent@kmlltdlaw.com

vince@kmlltdlaw.com

 
